Exhibit 10.48
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into this 15th
day of February 2014 (the "Effective Date"), by and between InterCloud Systems,
Inc., a Delaware corporation (the "Company"), and Frank Jadevaia (the
"Executive").
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A.           The Company desires to employ the Executive, and the Executive
desires to accept such employment, on the terms and conditions set forth in this
Agreement.
 
B.            This Agreement shall be effective immediately and shall govern the
employment relationship between the Executive and the Company from and after the
Effective Date, and, as of the Effective Date, supersedes and negates all
previous agreements and understandings with respect to such relationship (the
"Prior Employment Agreement").
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1.            Retention and Duties.
 
 1.1          Retention. The Company does hereby hire, engage and employ the
Executive for the Period of Employment (as such term is defined in Section 2) on
the terms and conditions expressly set forth in this Agreement. The Executive
does hereby accept and agree to such hiring, engagement and employment, on the
terms and conditions expressly set forth in this Agreement. Certain capitalized
terms used herein are defined in Section 5.5 of this Agreement.
 
1.2          Duties. During the Period of Employment, the Executive shall serve
the Company as its President ("President") and shall have the powers,
authorities, duties and obligations of management usually vested in such
position for a company of a similar size and similar nature of the Company, and
such other powers, authorities, duties and obligations commensurate with such
positions as the Company's Board of Directors (the "Board") and the Company's
CEO may assign from time to time, all subject to the directives of the Board,
and the corporate policies of the Company as they are in effect from time to
time throughout the Period of Employment (including, without limitation, the
Company's employee handbook, business conduct and ethics policies, and other
personnel policies, as they may change from time to time). During the Period of
Employment, the Executive shall report to the CEO and the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive's
business time, energy and skill to the performance of the Executive's duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his abilities, and (iii) hold no other employment without
the express written approval of the Board. The Executive's service on the boards
of directors (or similar body) of other business entities is subject to the
approval of the Board. The Company shall have the right to require the Executive
to resign from any board or similar body (including, without limitation, any
association, corporate, civic or charitable board or similar body) which he may
then serve if the Board reasonably determines that the Executive's service on
such board or body interferes with the effective discharge of the Executive's
duties and responsibilities to the Company or that any business related to such
service is then in competition with any business of the Company or any of its
Affiliates, successors or assigns.
 
1.4           No Breach of Contract. The Executive hereby represents to the
Company and agrees that: (i) the execution and delivery of this Agreement by the
Executive and the Company and the performance by the Executive of the
Executive's duties hereunder do not and shall not constitute a breach of,
conflict with, or otherwise contravene or cause a default under, the terms of
any other agreement or policy to which the Executive is a party or otherwise
bound or any judgment, order or decree to which the Executive is subject; (ii)
the Executive will not enter into any new agreement that would or reasonably
could contravene or cause a default by the Executive under this Agreement; (iii)
the Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other Person which would prevent,
or be violated by, the Executive entering into this Agreement or carrying out
his duties hereunder; (iv) the Executive is not bound by any employment,
consulting, non-compete, confidentiality, trade secret or similar agreement
(other than this Agreement) with any other Person; (v) to the extent the
Executive has any confidential or similar information that he is not free to
disclose to the Company, he will not disclose such information to the extent
such disclosure would violate applicable law or any other agreement or policy to
which the Executive is a party or by which the Executive is otherwise bound; and
(vi) the Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.
 
1.5           Location. The Executive's principal place of employment shall be
the Company's offices in New Jersey.
 
 
2

--------------------------------------------------------------------------------

 
 
2.             Period of Employment. The "Period of Employment" shall be a
period of three years commencing on the Effective Date and ending at the close
of business on the third anniversary of the Effective Date (the "Termination
Date"); provided, however, that this Agreement shall be automatically renewed,
and the Period of Employment shall be automatically extended for one (1)
additional year on the Termination Date and each anniversary of the Termination
Date thereafter, unless either party gives written notice at least sixty (60)
days prior to the expiration of the Period of Employment (including any renewal
thereof) of such party's desire to terminate the Period of Employment (such
notice to be delivered in accordance with Section 18). The term "Period of
Employment" shall include any extension thereof pursuant to the preceding
sentence. Provision of notice that the Period of Employment shall not be
extended or further extended, as the case may be, shall not constitute a breach
of this Agreement and shall not constitute "Good Reason" for purposes of this
Agreement. Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.
 
3.             Compensation.
 
 3.1          Base Salary. During the Period of Employment, the Company shall
pay the Executive a base salary (the "Base Salary"), which shall be paid in
accordance with the Company's regular payroll practices in effect from time to
time but not less frequently than in monthly installments. The Executive's Base
Salary shall be at an annualized rate of Four Hundred Thousand Dollars
($400,000). The Board (or a committee thereof) may, in its sole discretion,
increase (but not decrease) the Executive's rate of Base Salary.
 
3.2           Incentive Bonus. Commencing on January 1, 2014, the Executive
shall be eligible to receive an incentive bonus for each fiscal year of the
Company that occurs during the Period of Employment ("Incentive Bonus").
Notwithstanding the foregoing and except as otherwise expressly provided in this
Agreement, the Executive must be employed by the Company at the time the Company
pays incentive bonuses to employees generally with respect to a particular
fiscal year in order to be eligible for an Incentive Bonus for that year (and,
if the Executive is not so employed at such time, in no event shall he have been
considered to have "earned" any Incentive Bonus with respect to the fiscal
year). The Executive's target Incentive Bonus amount for a particular fiscal
year of the Company shall equal 75%of the Executive's Base Salary paid by the
Company to the Executive for that fiscal year; provided that the Executive's
actual Incentive Bonus amount for a particular fiscal year shall be determined
by the Board (or a committee thereof) in its sole discretion, based on
performance objectives (which may include corporate, business unit or division,
financial, strategic, individual or other objectives) established with respect
to that particular fiscal year by the Board (or a committee thereof).
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Stock Option Grant. Subject to approval by the Board (or a
committee thereof), the Company will grant the Executive a stock option (the
"Option") to purchase 592,000 shares of the Company's common stock at a price
per share not less than the per-share fair market value of the common stock on
the date of grant, as reasonably determined by the Board (or a committee
thereof). [The Option will vest with respect to twenty-five percent (25%) of the
shares subject to the Option on the first anniversary of the grant date of the
Option. The remaining seventy-five percent (75%) of the shares subject to the
Option will vest in 24 months substantially equal monthly installments
thereafter. In each case, the vesting of the Option is subject to the
Executive's continued employment by the Company through the respective vesting
date. The maximum term of the Option will be ten (10) years, subject to earlier
termination upon the termination of the Executive's employment with the Company,
a change in control of the Company and similar events. The Option shall be
intended as an "incentive stock option" under Section 422 of the Internal
Revenue Code, as amended (the "Code"), subject to the terms and conditions of
Section 422 of the Code (including, without limitation, the Code limitation on
the number of options that may become exercisable in any given year and still
qualify as such an incentive stock option). The Option shall be granted under
the Company's 2012 Performance Incentive Plan and shall be subject to such
further terms and conditions as set forth in the Company's standard form of
award agreement for stock options granted under the plan.
 
4.             Benefits.
 
 4.1          Retirement. Welfare and Fringe Benefits. During the Period of
Employment, the Executive shall be entitled to participate in all employee
pension and welfare benefit plans and programs, and fringe benefit plans and
programs, made available by the Company to the Company's employees generally, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time.
 
4.2           Reimbursement of Business Expenses. The Executive is authorized to
incur reasonable expenses in carrying out the Executive's duties for the Company
under this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive's duties for the Company, subject to
the Company's expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company's expense reimbursement
policies to facilitate the timely reimbursement of such expenses.
 
4.3           Vacation and Other Leave. During the Period of Employment, the
Executive's annual rate of vacation accrual shall be four (4) weeks per year,
with such vacation to accrue and be subject to the Company's vacation policies
in effect from time to time, including any policy which may limit vacation
accruals and/or limit the amount of accrued but unused vacation to carry over
from year to year. The Executive shall also be entitled to all other holiday and
leave pay generally available to other executives of the Company.
 
5.             Termination.
 
5.1   Termination by the Company. The Executive's employment by the Company, and
the Period of Employment, may be terminated at any time by the Company:
 
(i) with Cause, with no less than thirty (30) days advance written notice to the
Executive (such notice to be delivered in accordance with Section 18), or (iii)
in the event of the Executive's death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2   Termination by the Executive. The Executive's employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than thirty (30) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18); provided, however, that in the case of
a termination for Good Reason or a Change of Control event as defined herein,
the Executive may provide immediate written notice of termination once the
applicable cure period (as contemplated by the definition of Good Reason) has
lapsed if the Company has not reasonably cured the circumstances that gave rise
to the basis for the Good Reason termination.
 
5.3   Benefits upon Termination. If the Executive's employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, upon change of control event(section5.5d), or upon or following
the expiration of the Period of Employment (in any case, the date that the
Executive's employment by the Company terminates is referred to as the
"Severance Date"), the Company shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except as follows:
 
(a)            The Company shall pay the Executive (or, in the event of his
death, the Executive's estate) any Accrued Obligations;
 
(b)            If, during the Period of Employment, the Executive's employment
with the Company terminates as a result of a termination by the Company without
Cause (other than due to the Executive's death or Disability) or a resignation
by the Executive for Good Reason, the Executive shall be entitled to the
following benefits:
 
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of (x) twenty-four (24) months of Executive's Base
Salary at the monthly rate in effect on the Severance Date, plus (y) two (2)
times the Executive's Target Bonus for the fiscal year of the Company in which
the Severance Date occurs. Such amount is referred to hereinafter as the
"Severance Benefit." Subject to Section 21(b), the Company shall pay the
Severance Benefit to the Executive in a lump sum or, at the option of the
Executive, in equal monthly installments (rounded down to the nearest whole
cent) over a period of twelve (12) consecutive months, with the first
installment payable on (or within ten (10) days following) the sixtieth (60th)
day following the Executive's Separation from Service.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)   The Company will pay or reimburse the Executive for his premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive's eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company's
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive's Separation from Service
occurs and shall cease with continuation coverage for the six month (6th) month
following the month in which the Executive's Separation from Service occurs (or,
if earlier, shall cease upon the first to occur of the Executive's death, the
date the Executive becomes eligible for coverage under the health plan of a
future employer, or the date the Company ceases to offer group medical coverage
to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive). To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place
 
(iii)          The Company shall promptly pay to the Executive any Incentive
Bonus that would otherwise be paid to the Executive had his employment by the
Company not terminated with respect to any fiscal year that ended before the
Severance Date, to the extent not theretofore paid (such payment to be made at
the time bonuses for the fiscal year are paid to the Company's executives
generally).
 
(iv)          As to each then-outstanding stock option and other equity-based
award granted by the Company to the Executive that vests based solely on the
Executive's continued service with the Company, the Executive shall vest as of
the Severance Date in any portion of such award in which the Executive would
have vested thereunder if the Executive's employment with the Company had
continued for twelve (12) months after the Severance Date (and any portion of
such award that is not vested after giving effect to this acceleration provision
shall terminate on the Severance Date). As to each outstanding stock option or
other equity-based award granted by the Company to the Executive that is subject
to performance-based vesting requirements, the vesting of such award will
continue to be governed by its terms, provided that for purposes of any
service-based vesting requirement under such award, the Executive's employment
with the Company will be deemed to have continued for Twelve (12) months after
the Severance Date. Notwithstanding the foregoing, if the Severance Date occurs
on or after the date of a Change in Control Event, each stock option and other
equity-based award granted by the Company to the Executive, to the extent then
outstanding and unvested, shall be fully vested as of the Severance Date.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           If, during the Period of Employment, the Executive's employment
with the Company terminates as a result of the Executive's death or Disability,
the Company shall pay the Executive the amount contemplated by Section
5.3(b)(iii).
 
(d)           Notwithstanding the foregoing provisions of this Section 5.3, if
the Executive breaches his obligations under Section 6 of this Agreement at any
time, from and after the date of such breach and not in any way in limitation of
any right or remedy otherwise available to the Company, the Executive will no
longer be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefit or any remaining unpaid amount
contemplated by Section 5.3(b)(iii) or 5.3(c), or to any continued Company-paid
or reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the Release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties agree is good and adequate consideration, in
and of itself, for the Executive's Release contemplated by Section 5.4.
 
(e)           The foregoing provisions of this Section 5.3 shall not affect: (i)
the Executive's receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the applicable Company
welfare benefit plan; (ii) the Executive's rights under COBRA to continue health
coverage; or (iii) the Executive's receipt of benefits otherwise due in
accordance with the terms of the Company's 401(k) plan (if any).
 
5.4           Release; Exclusive Remedy; Leave.
 
(a)           This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement or any stock option or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Section 5.3(b) or 5.3(c) or any other obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive's employment, the Executive shall provide the Company with a
valid, executed general release agreement in substantially the form attached
hereto as Exhibit A (with such changes as may be reasonably required to such
form to help ensure its enforceability in light of any changes in applicable
law) (the "Release"), and such Release shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. The
Company shall provide the final form of Release to the Executive not later than
seven (7) days following the Severance Date, and the Executive shall be required
to execute and return the Release to the Company within twenty-one (21) days (or
forty-five (45) days if such longer period of time is required to make the
Release maximally enforceable under applicable law) after the Company provides
the form of Release to the Executive.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The Executive agrees that the payments and benefits contemplated
by Section 5.3 (and any applicable acceleration of vesting of an equity-based
award in accordance with the terms of such award in connection with the
termination of the Executive's employment) shall constitute the exclusive and
sole remedy for any termination of his employment and the Executive covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment. The Company and the Executive acknowledge and
agree that there is no duty of the Executive to mitigate damages under this
Agreement. All amounts paid to the Executive pursuant to Section 5.3 shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages. The Executive agrees to resign, on the Severance Date, as an
officer and director of the Company and any Affiliate of the Company, and as a
fiduciary of any benefit plan of the Company or any Affiliate of the Company,
and to promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.
 
(c)           In the event that the Company provides the Executive notice of
termination without Cause pursuant to Section 5.1 or the Executive provides the
Company notice of termination pursuant to Section 5.2, the Company will have the
option to place the Executive on paid administrative leave during the notice
period.
 
5.5           Certain Defined Terms.
 
(a)           As used herein, "Accrued Obligations" means:
 
(i)             any Base Salary that had accrued but had not been paid on or
before the Severance Date;
 
(ii)            any accrued but unused vacation as of the Severance Date; and
 
(iii)           any reimbursement due to the Executive pursuant to Section 4.2
for expenses reasonably incurred by the Executive on or before the Severance
Date and documented and pre-approved, to the extent applicable, in accordance
with the Company's expense reimbursement policies in effect at the applicable
time.
 
(b)           As used herein, "Affiliate" of the Company means a Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company. As used in this
definition, the term "control," including the correlative terms "controlling,"
"controlled by" and "under common control with," means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           As used herein, "Cause" shall mean, as reasonably determined by
the Board (excluding the Executive, if he is then a member of the Board) based
on the information then known to it, that one or more of the following has
occurred:
 
(i)             the Executive is convicted of, pled guilty or pled nolo
contendere to a felony (under the laws of the United States or any relevant
state, or a similar crime or offense under the applicable laws of any relevant
foreign jurisdiction);
 
(ii)            the Executive has engaged in acts of fraud, dishonesty or other
acts of willful misconduct in the course of his duties hereunder;
 
(iii)           the Executive willfully fails to perform or uphold his duties
under this Agreement and/or willfully fails to comply with reasonable directives
of the Board; or
 
(iv)           a breach by the Executive of any other provision of Section 6, or
any material breach by the Executive of any other contract he is a party to with
the Company or any of its Affiliates.
 
(d)           As used herein, "Change in Control Event" shall mean
 
(i)             The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 30% of either (1)
the then-outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control Event; (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or a successor, (D) any acquisition by any entity
pursuant to a transaction that complies with Sections (iii)(1), (2) and (3) of
this definition below, (E) any acquisition by a Person described in and
satisfying the conditions of Rule 13d-1(b) promulgated under the Exchange Act,
or (F) any acquisition by a Person who is the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the
Outstanding Company Common Stock and/or the Outstanding Company Voting
Securities on the Effective Date (or an affiliate, heir, descendant, or related
party of or to such Person);
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)            Individuals who, as of the Effective Date, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
 
(iii)           Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its Subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its Subsidiaries (each, a "Business
Combination"), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets directly or through
one or more subsidiaries (a "Parent")) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, more than 30% of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of 30% existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company other than in the context of a
transaction that does not constitute a Change in Control Event under clause
(iii) above.
 
(e)            As used herein, "Disability" shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.
 
(f)             As used herein, "Good Reason" shall mean the occurrence (without
the Executive's consent) of any one or more of the following conditions:
 
(i)             a material diminution in the Executive's rate of Base Salary;
greater than 10 %
 
(ii)    a material diminution in the Executive's authority, duties, or
responsibilities; any change in current reporting structure or personnel
 
(iii)   a material change in the geographic location of the Executive's
principal office with the Company (for this purpose, in no event shall a
relocation of such office to a new location that is not more than fifty (50)
miles from the current location of the Company's executive offices constitute a
"material change"); or
 
(iv)   a material breach by the Company of this Agreement;
 
provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 18), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive's employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.
 
(g)           As used herein, the term "Person" shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
 
(h)           As used herein, a "Separation from Service" occurs when the
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a "separation from service" within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6.          Notice of Termination. Any termination of the Executive's
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. This notice of
termination must be delivered in accordance with Section 18 and must indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.
 
5.7           Limitation on Benefits.
 
(a)           Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the "Benefits") would be subject to the excise tax (the "Excise
Tax") imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in the Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if the Executive received
all of the Benefits (such reduced amount is referred to hereinafter as the
"Limited Benefit Amount"). Unless the Executive shall have given prior written
notice specifying a different order to the Company to effectuate the Limited
Benefit Amount, any such notice consistent with the requirements of Section 409A
of the Code to avoid the imputation of any tax, penalty or interest thereunder,
the Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive's rights and
entitlements to any benefits or compensation.
 
(b)           A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company's independent public accountants or
another certified public accounting firm of national reputation designated by
the Company (the "Accounting Firm") at the Company's expense. The Accounting
Firm shall provide its determination (the "Determination"), together with
detailed supporting calculations and documentation to the Company and the
Executive within ten (10) business days of the date of termination of the
Executive's employment, if applicable, or such other time as requested by the
Company or the Executive (provided the Executive reasonably believes that any of
the Benefits may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to any
Benefits, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
Benefits. Unless the Executive provides written notice to the Company within ten
(10) business days of the delivery of the Determination to the Executive that he
disputes such Determination, the Determination shall be binding, final and
conclusive upon the Company and the Executive.
 
 
12

--------------------------------------------------------------------------------

 
 
6.            Protective Covenants.
 
6.1           Confidential Information; Inventions.
 
(a)            The Executive shall not disclose or use at any time, either
during the Period of Employment or thereafter, any Confidential Information (as
defined below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive's performance in good
faith of duties for the Company. The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under his control. Notwithstanding the
foregoing, the Executive may truthfully respond to a lawful and valid subpoena
or other legal process, but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist the Company and such counsel in resisting or otherwise
responding to such process.
 
(b)           As used in this Agreement, the term "Confidential Information"
means information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), including business, marketing and mergers
and acquisitions plans and strategies, (ii) products or services (including
product road maps and strategies), (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports, (vii)
computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) suppliers, customers and clients, as well as
supplier, customer or client lists, preferences and/or contracts and contract
terms, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published (other than a disclosure by the Executive in
breach of this Agreement) in a form generally available to the public prior to
the date the Executive proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)            As used in this Agreement, the term "Work Product" means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company's or any of its
Affiliates' actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive's right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates', as applicable) rights therein, and shall
assist the Company, at the Company's expense, in obtaining, defending and
enforcing the Company's (or any of its Affiliates', as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company's (and any of its
Affiliates', as applicable) rights to any Work Product.
 
 
14

--------------------------------------------------------------------------------

 
 
6.2           Restriction on Competition. The Executive agrees that if the
Executive were to become employed by, or substantially involved in, the business
of a competitor of the Company or any of its Affiliates during the [twelve
(12)/)] month period following the Severance Date, it would be very difficult
for the Executive not to rely on or use the Company's and its Affiliates' trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Company's and its Affiliates' trade secrets and confidential information,
and to protect such trade secrets and confidential information and the Company's
and its Affiliates' relationships and goodwill with customers, during the Period
of Employment and for a period of [twelve (12)/ months after the Severance Date,
the Executive will not directly or indirectly through any other Person engage
in, enter the employ of, render any services to, have any ownership interest in,
nor participate in the financing, operation, management or control of, any
Competing Business. For purposes of this Agreement, the phrase "directly or
indirectly through any other Person engage in" shall include, without
limitation, any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, member, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, director, officer, licensor of
technology or otherwise. For purposes of this Agreement, "Competing Business"
means a Person anywhere in the continental United States and elsewhere in the
world, excluding Nottingham Enterprises, where the Company and its Affiliates
engage in business, or reasonably anticipate engaging in business, on the
Severance Date (the "Restricted Area") that at any time during the Period of
Employment has competed, or any and time during the [twelve (12)/ month period
following the Severance Date competes, with the Company or any of its Affiliates
in any business related to [describe business]. Nothing herein shall prohibit
the Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as the
Executive has no active participation in the business of such corporation,
 
6.3           Non-Solicitation of Employees and Consultants. During the Period
of Employment and for a period of twelve (12) months after the Severance Date,
the Executive will not directly or indirectly through any other Person induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand.
 
6.4           Non-Interference with Customers. During the Period of Employment
and for a period of twelve (12) months after the Severance Date, the Executive
will not, directly or indirectly through any other Person, use any of the
Company's trade secrets to influence or attempt to influence customers, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company or any Affiliate of the Company to divert their
business away from the Company or such Affiliate, and the Executive will not
otherwise use the Company's trade secrets to interfere with, disrupt or attempt
to disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.
 
 
15

--------------------------------------------------------------------------------

 
 
6.5           Cooperation. Following the Executive's last day of employment by
the Company, the Executive shall reasonably cooperate with the Company and its
Affiliates in connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any Affiliates with respect to matters relating to the Executive's
employment with or service as a member of the Board or the board of directors of
any Affiliate (collectively, "Litigation"); or (b) any audit of the financial
statements of the Company or any Affiliate with respect to the period of time
when the Executive was employed by the Company or any Affiliate ("Audit"). The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
Affiliate (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any Affiliate to give
testimony without requiring service of a subpoena or other legal process; (iii)
volunteering to the Company or any Affiliate pertinent information related to
any Litigation or Audit; (iv) providing information and legal representations to
the auditors of the Company or any Affiliate, in a form and within a time frame
requested by the Board, with respect to the Company's or any Affiliate's opening
balance sheet valuation of intangibles and financial statements for the period
in which the Executive was employed by the Company or any Affiliate; and (v)
turning over to the Company or any Affiliate any documents relevant to any
Litigation or Audit that are or may come into the Executive's possession. [The
Company shall reimburse the Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 6.5, including lodging
and meals, upon the Executive's submission of receipts. If, due to an actual or
potential conflict of interest, it is necessary for the Executive to retain
separate counsel in connection with providing the services under this Section
6.5, and such counsel is not otherwise supplied by and at the expense of the
Company (pursuant to indemnification rights of the Executive or otherwise), the
Company shall further reimburse the Executive for the reasonable fees and
expenses of such separate counsel.]
 
6.6           Understanding of Covenants. The Executive acknowledges that, in
the course of his employment with the Company and/or its Affiliates and their
predecessors, he has become familiar, or will become familiar, with the
Company's and its Affiliates' and their predecessors' trade secrets and with
other confidential and proprietary information concerning the Company, its
Affiliates and their respective predecessors and that his services have been and
will be of special, unique and extraordinary value to the Company and its
Affiliates. The Executive agrees that the foregoing covenants set forth in this
Section 6 (together, the "Restrictive Covenants") are reasonable and necessary
to protect the Company's and its Affiliates' trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.
 
 
16

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the Executive's agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.
 
6.7   Enforcement. The Executive agrees that the Executive's services are unique
and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6, or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of this Section 6 if and when
final judgment of a court of competent jurisdiction or arbitrator, as
applicable, is so entered against the Executive. The Executive further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the Severance Date, as determined pursuant to the foregoing provisions
of this Section 6, such period of time shall be extended by the same amount of
time that Executive is in breach of any Restrictive Covenant.
 
 
17

--------------------------------------------------------------------------------

 
 
7.            Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.
Except for such withholding rights, the Executive is solely responsible for any
and all tax liability that may arise with respect to the compensation provided
under or pursuant to this Agreement.
 
8.              Successors and Assigns.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. Without limiting the generality of
the preceding sentence, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.
 
9.    Number and Gender; Examples. Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.
 
10.   Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
 
11.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Florida, without giving effect to any
choice of law or conflicting provision or rule (whether of the state of Florida
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the state of Florida to be applied. In furtherance of the foregoing, the
internal law of the state of Florida will control the interpretation and
construction of this Agreement, even if under such jurisdiction's choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
 
 
18

--------------------------------------------------------------------------------

 
 
12.   Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
13.
Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof [(including, without limitation,
the Prior Employment Agreement)]. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 
14.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 
15.
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 
 
19

--------------------------------------------------------------------------------

 
 
16.
Arbitration. Except as provided in Sections 6.6 and 17, Executive and the
Company agree that any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive's employment, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
[Miami, Florida], before a sole arbitrator (the "Arbitrator") selected from the
American Arbitration Association, as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator's award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive's employment. The parties
agree that the Company shall be responsible for payment of the forum costs of
any arbitration hereunder, including the Arbitrator's fee, but that each party
shall bear its own attorneys fees and other expenses.

 
17.          Remedies. Each of the parties to this Agreement and any such person
or entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for provisional injunctive or equitable relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys' fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.
 
 
20

--------------------------------------------------------------------------------

 
 
18.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 
if to the Company:
 
InterCloud Systems, Inc.
331 Newman Springs, Blvd Suite 104
Red Bank, NJ 07702
Attention: Chief Legal Officer
 
with a copy to:
 
Pryor, Cashman
PRYOR CASHMAN LLP
7 Times Square, New York, NY 10036-6569
Attention: Ali Panjwani, Esq
 
if to the Executive, to the address most recently on file in the payroll records
of the Company.
 
19.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 
20.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 
 
21

--------------------------------------------------------------------------------

 
 
21.   Section 409A.
 
(a)           It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) ("Code
Section 409A") so as not to subject the Executive to payment of any additional
tax, penalty or interest imposed under Code Section 409A. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Executive.
 
(b)           If the Executive is a "specified employee" within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive's
Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 5.3(b) or (c) until the earlier of (i) the date
which is six (6) months after his or her Separation from Service for any reason
other than death, or (ii) the date of the Executive's death. The provisions of
this Section 21(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A. Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive's Separation from Service that are not so paid by reason
of this Section 21(b) shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six (6)
months after the Executive's Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of the
Executive's death).
 
(c)           To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4.2 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive's taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.
 
[The remainder of this page has intentionally been left blank.]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
 

  "COMPANY"           InterCloud Systems, Inc.,
a Delaware corporation            
By:
/s/ Lawrence Sands    
Name:
Lawrence Sands
   
Title:
Corporate Secretary
            "EXECUTIVE"             /s/ Frank Jadevaia     Frank Jadevaia  

 
 
23

--------------------------------------------------------------------------------

 
 
INTERCLOUD SYSTEMS, INC.
331 Newman Springs Road
Building 1, Suite 104
Red Bank, New Jersey 07701
 
March 25, 2014
 
Mr. Frank Jadevaia
131 Ridge Rd.
Rumson, NJ 07760
 
Dear Mr. Jadevaia:
 
Reference is made to the Employment Agreement dated February 15, 2014 between
InterCloud Systems, Inc. (the "Company") and you (the "Executive"). Defined
terms used and not defined herein shall have the respective meanings as set
forth in the Employment Agreement.
 
This letter will confirm our understanding and agreement that Section 3.3 of the
Employment Agreement is amended and restated in its entirety as follows:
 
"3.3 [Reserved]"
 
Except as set forth herein, the terms of the Employment Agreement shall remain
in full force and effect.
 
If the foregoing accurately sets forth your understanding and agreement as to
the matters set forth, please acknowledge your agreement by signing below and
returning to the undersigned a copy of this letter.
 

  Very truly yours,           InterCloud Systems, Inc.            
By:
/s/ Lawrence Sands    
Name:
Lawrence Sands
   
Title:
SVP
 

 

ACCEPTED AND AGREED:       /s/ Frank Jadevaia  
Frank Jadevaia
 

 
 

--------------------------------------------------------------------------------